 

[ex10-49_001.jpg]



 

DEMAND PROMISSORY NOTE

 

Principal:      USD$500,000 Date of Issue: April 30, 2019

 

FOR VALUE RECEIVED, the undersigned, VERB Technology Company, Inc. (the
“Borrower”) of 344 Hauser Blvd., Suite 414, Los Angeles, California, USA 90036,
hereby promises to pay the principal amount of USD$500,000 (the “Principal”) to
the order of Adam Wolfson (the “Lender”) of
________________________________________.

 

1. Demand. Notwithstanding anything set out in this Demand Promissory Note, the
Principal then outstanding, plus any accrued and unpaid interest thereon shall
be due on demand at any time after April 29, 2020 (the “Maturity Date”).     2.
Interest. This Note bears interest on the Principal amount outstanding hereunder
at a rate equal to five percent (5%) per annum which will accrue beginning on
the Date of Issue and continue to accrue thereafter on any unpaid balance
through the date of payment in full.     3. Prepayment. At any time, and from
time to time, any portion of the Principal then outstanding, and any accrued and
unpaid interest thereon, may be prepaid in whole or in part by the Borrower to
the Lender, without penalty or bonus.     4. Choice of Law; Jurisdiction. Nevada
law will apply to the interpretation and enforcement of this Demand Promissory
Note. Any dispute in respect of this Note shall be adjudicated by a Court of
competent jurisdiction located in Clark County, State of Nevada.     5. Waiver.
The Borrower hereby waives presentment and notice of dishonor, protest and
notice of protest. No delay by the Lender in exercising any power or right
hereunder will operate as a waiver of power or right preclude other or further
exercise thereof, or the exercise of any other power or right hereunder or
otherwise; and no waiver whatever or modification of the terms thereof will be
valid unless in writing signed by the Lender and then only to the extent therein
set forth.

 

IN WITNESS WHEREOF the Borrower has executed this Demand Promissory Note this
30th day of April, 2019.



 

VERB Technology Company, Inc.,   by its authorized signatory:         /s/ Rory
Cutaia   Name: Rory J. Cutaia   Title: Chief Executive Officer  

 



   

 





